Citation Nr: 0308043	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  98-17 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right leg Osgood-
Schlatter disease, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based on a period of 
hospitalization in a Department of Veterans Affairs facility 
in October 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied the veteran's 
claim for an increased rating for right leg Osgood-Schlatter 
disease (right knee disorder) and for a temporary total 
disability rating pursuant to 38 C.F.R. § 4.30.  In May 2000, 
the Board remand this appeal and the case is once again 
before the Board.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to an increased rating for his 
service connected right knee disorder because it has become 
worse over time and warrants a higher rating.  They also 
claims that the veteran's October 1997 hospitalization and 
subsequent convalescences was caused by service connected 
right knee disorder and the veteran therefore meets the 
criteria for a temporary total disability rating under 38 
C.F.R. § 4.30.

The Board notes that during the pendency of the appeal - and 
subsequent to the Board's May 2000 remand - the Veterans 
Claims Assistance Act of 2000 (hereinafter VCAA or Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Again, the Board notes that it remanded this matter in May 
2000 for further adjudication.  The RO's subsequent actions 
in obtaining and associating with the claims folder the 
veteran's outstanding VA treatment records and providing the 
veteran with an examination, including a medical opinion, as 
well as the January 2003 supplemental statement of the case, 
essentially complied with the dictates of the remand.  
However, neither the veteran nor his representative were any 
sort of notification of the VCAA and the effect it had on his 
claims in appellate status.  The Board points out that the 
claims folder was returned to the Board in March 2002, over a 
year after the VCAA was enacted.  Thus, the Board determines 
that a remand to the RO is warranted to inform the veteran 
and his representative of the VCAA and its notification 
provisions is required.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. §§  3.159(b), 19.9 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993).

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again consider the 
claims.

4.  If any of the benefits sought on 
appeal are denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims' file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

